DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and Declaration by Dr. Helen Maunder filed on 8-4-22 have been entered.  Claims 2-3 and 5-10 have been amended.  Claims 1 and 4 have been canceled.  Claims 25-27 have been added.  Claims 2-3 and 5-27 are pending.  Claims 2-3, 5-10 and 25-27 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-10 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 8-4-22 necessitates this new ground of rejection.
The phrase “a gene switch system” in lines 10-11 of amended claim 2 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a gene switch system”.  The specification only discloses some examples of gene switch system, such as tetracycline (TetR protein), cumate inducible switch system (CymR protein), and TRAP ([0235], PGPub).  The specification fails to specifically define the phrase “gene switch system”.  A promoter or an inducible promoter can be considered “a gene switch system”.  Claims 5 and 25 depend from claim 2 but fail to clarify the indefiniteness.
The phrase “a gene switch system” in lines 11-12 of amended claim 3 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a gene switch system”.  The specification only discloses some examples of gene switch system, such as tetracycline (TetR protein), cumate inducible switch system (CymR protein), and TRAP ([0235], PGPub).  The specification fails to specifically define the phrase “gene switch system”.  A promoter or an inducible promoter can be considered “a gene switch system”.  Claim 26 depends from claim 3 but fail to clarify the indefiniteness.
The phrase “a gene switch system” in line 10 of amended claim 6 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a gene switch system”.  The specification only discloses some examples of gene switch system, such as tetracycline (TetR protein), cumate inducible switch system (CymR protein), and TRAP ([0235], PGPub).  The specification fails to specifically define the phrase “gene switch system”.  A promoter or an inducible promoter can be considered “a gene switch system”.  Claims 7-10 and 27 depend from claim 6 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5-10 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s amendment filed on 8-4-22 necessitates this new ground of rejection.
The phrase “wherein the nucleic acid sequences encoding gag-pol and env are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system” in lines 9-11 of amended claim 2 is considered new matter.  Applicant points out support for the amendment can be found on page 35, line 14 of the substitute specification filed on 3-27-19.  Page 35, lines 14-25 of the substitute specification only discloses a regulatory element includes a gene switch system, transcription regulation element and translation repression element.  Page 35, lines 26-29 and page 36, lines 1-4 of the substitute specification discloses using gene switch systems to enable expression of one or more of the retroviral vector components to be switched on at the time of vector production.  However, the specification fails to specifically describe “wherein the nucleic acid sequences encoding gag-pol and env are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system”.  Thus, the phrase set forth above is considered new matter.  Claims 5 and 25 depend from claim 2.
The phrase “wherein the nucleic acid sequences encoding gag-pol and env are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system” in lines 10-12 of amended claim 3 is considered new matter.  Applicant points out support for the amendment can be found on page 35, line 14 of the substitute specification filed on 3-27-19.  Page 35, lines 14-25 of the substitute specification only discloses a regulatory element includes a gene switch system, transcription regulation element and translation repression element.  Page 35, lines 26-29 and page 36, lines 1-4 of the substitute specification discloses using gene switch systems to enable expression of one or more of the retroviral vector components to be switched on at the time of vector production.  However, the specification fails to specifically describe “wherein the nucleic acid sequences encoding gag-pol and env are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system”.  Thus, the phrase set forth above is considered new matter.  Claim 26 depends from claim 3.
The phrase “wherein the nucleic acid sequences encoding env and rev are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system” in lines 8-10 of amended claim 6 is considered new matter.  Applicant points out support for the amendment can be found on page 35, line 14 of the substitute specification filed on 3-27-19.  Page 35, lines 14-25 of the substitute specification only discloses a regulatory element includes a gene switch system, transcription regulation element and translation repression element.  Page 35, lines 26-29 and page 36, lines 1-4 of the substitute specification discloses using gene switch systems to enable expression of one or more of the retroviral vector components to be switched on at the time of vector production.  However, the specification fails to describe “wherein the nucleic acid sequences encoding env and rev are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system”.  Thus, the phrase set forth above is considered new matter.  Claims 7-10 and 27 depend from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 5-10 and 25-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawood et al., 2020 (US 20200277629 A1, effective filing date, 9-19-17).  Applicant’s amendment filed on 8-4-22 necessitates this new ground of rejection.
Claims 2-3, 5 and 25-26 are directed to a cell or a transient production cell comprising nucleic acid sequence encoding i) gag-pol, ii) env, iii) optionally an RNA vector genome, and iv) rev, wherein the nucleic acid sequences are lentiviral sequences, wherein at least two of the nucleic acid sequences are located at the same genetic locus in the genome of the cell, wherein the nucleic acid sequences encoding rev and env are in reverse orientation relative to one another, wherein the nucleic acid sequences encoding gag-pol and env are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system, and wherein the cell is capable of producing a lentiviral vector.  Claim 5 specifies the nucleic acid sequences are located at, at least, two different genetic loci in the genome of the cell.  The newly added claims 25-26 specify the nucleic acid encoding rev is associated with at least one regulatory element, wherein the regulatory element is a gene switch system.  
Claims 6-10 and 27 are directed to a modular construct comprising nucleic acid sequences encoding env and rev in reverse orientation relative to one another, wherein the nucleic acid sequences encoding env and rev are each associated with at least one regulatory element, wherein the regulatory element is a gene switch system.  Claim 7 specifies the modular construct does not contain a sequence derived from a PAC, BAC, YAC, cosmid or fosmid.  Claim 8 further comprises a nucleic acid sequence encoding gag-pol, a nucleic acid sequence encoding an RNA vector genome, or both, wherein the nucleic acid sequence are lentiviral sequences.  Claim 9 specifies the modular construct does not contain a sequence derived from a PAC, BAC, YAC, a cosmid or a fosmid.  Claim 10 reads on a cell comprising at least one modular construct of claim 6, wherein the cell is capable of producing a lentiviral vector.  The newly added claim 27 specifies the nucleic acid sequence encoding gag-pol is associated with at least one regulatory element, wherein the regulatory element is a gene switch system.
Regarding claims 2-3, 5-10 and 25-27, Cawood teaches a double-stranded nucleic acid molecule comprising (a) a first nucleic acid comprising an env gene, and (b) a second nucleic acid comprising a gag-pol gene, wherein the coding sequence of the first and second nucleic acid are on opposing strands of the double-stranded nucleic acid molecule, wherein the env and gag-pol genes are independently operably-associated with first and second inducible promoters, respectively (e.g. claim 1).  The double-stranded nucleic acid molecule additionally comprises a rev gene (e.g. claim 5) (For claims 2-3, 5-10 and 25-27).  A retroviral vector comprising the double-stranded nucleic acid molecule of claim 1, and the retroviral vector is a lentiviral vector (e.g. claims 10 and 20) (For claims 2-3, 5-10 and 25-27).  A mammalian cell or a retroviral packaging cell comprising the double-stranded nucleic acid molecule of claim 1 (e.g. claims 11-12) (For claims 2-3, 5, 10 and 25-26).  A mammalian cell comprising a double-stranded nucleic acid of claim 11, wherein the double-stranded nucleic acid is stably integrated into the nuclear genome of the mammalian cell (e.g. claim 19) (For claims 2-3, 5 and 25-26).  A process for producing retroviruses, the process comprising (a) introducing a retroviral transfer vector comprising 5’ and 3’ retrovirus LTRs and a retrovirus packaging signal and a retroviral rev gene into a retroviral packaging cell of claim 12, wherein the retroviral packaging cell comprises retroviral env and gag-pol genes stably integrated into its genome, (b) culturing the cell under conditions such that retroviruses are assembled and secreted by the cell, and (c) harvesting packaged retrovirus from the supernatant (e.g. claim 17) (For claims 2-3, 5 10 and 25-26).  
Since the coding sequence of the first and second nucleic acid are on opposing strands of the double-stranded nucleic acid molecule, it is apparent that the nucleic acid sequence encoding gag-pol and nucleic acid sequence encoding env are in reverse orientation (For claims 1, 6 and 10).  Cawood teaches the double-stranded nucleic acid molecule additionally comprises a rev gene (e.g. claim 5).  It is apparent that the coding sequence of rev and the coding sequence of gag-pol would be either on the same strand or the opposing strand of the double-stranded nucleic acid molecule.  Therefore, the nucleic acid sequences encoding gag-pol and rev are in reverse or alternating orientation relative to one another (For claim 3).  It is also apparent that the coding sequence of rev and the coding sequence of env would be either on the same strand or the opposing strand of the double-stranded nucleic acid molecule.  Therefore, the nucleic acid sequences encoding rev and env are in reverse or alternating orientation relative to one another (For claims 2, 5 and 8-9).  Since the nucleic acid sequences encoding gag-pol and env are in the same double-stranded nucleic acid molecule, it is considered they are located at the same genetic locus (For claims 1-5).  The double-stranded nucleic acid molecule or the retroviral vector is not derived from PAC, BAC, YAC, cosmid or fosmid (For claims 7 and 9).  The inducible promoter can be considered as a gene switch system (For claims 2-3, 5-10 and 25-27).
Cawood does not specifically teach the nucleic acid sequences encoding rev and env are in reverse orientation, the nucleic acid sequences encoding gag-pol, env and rev are in alternating orientation, or the nucleic acid sequence encoding rev is associated with a gene switch system, or the nucleic acid sequences are located at two different genetic loci in the genome of the cell.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use nucleic acid sequences encoding rev and env in reverse orientation or the nucleic acid sequences encoding gag-pol, env and rev are in alternating orientation because Cawood teaches a double-stranded nucleic acid molecule comprising (a) a first nucleic acid comprising an env gene, and (b) a second nucleic acid comprising a gag-pol gene, wherein the coding sequence of the first and second nucleic acid are on opposing strands of the double-stranded nucleic acid molecule, wherein the env and gag-pol genes are independently operably-associated with first and second inducible promoters, respectively, and the double-stranded nucleic acid molecule additionally comprises a rev gene.  Since the coding sequence of the first and second nucleic acid are on opposing strands of the double-stranded nucleic acid molecule, it is apparent that the nucleic acid sequence encoding gag-pol and nucleic acid sequence encoding env are in reverse orientation.  It is apparent that the coding sequence of rev and the coding sequence of gag-pol would be either on the same strand or the opposing strand of the double-stranded nucleic acid molecule.  Therefore, the nucleic acid sequences encoding gag-pol and rev are in reverse or alternating orientation relative to one another.  It is also apparent that the coding sequence of rev and the coding sequence of env would be either on the same strand or the opposing strand of the double-stranded nucleic acid molecule.  Therefore, the nucleic acid sequences encoding rev and env are in reverse or alternating orientation relative to one another.  Thus, it would be obvious for one of ordinary skill in the art to put the nucleic acid sequences encoding rev and env in reverse orientation or the nucleic acid sequences encoding gag-pol, env and rev are in alternating orientation in view of the teaching of Cawood in order to optimize the expression of the gag-pol, rev and env and to optimize production of retrovirus, such as lentivirus, from the packaging cells with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the nucleic acid sequence encoding rev to be associated with a gene switch system because Cawood teaches the env and gag-pol genes are independently operably-associated with first and second inducible promoters, respectively, and the double-stranded nucleic acid molecule additionally comprises a rev gene.  It would be obvious for one of ordinary skill in the art to have the nucleic acid sequence encoding rev to be associated with a gene switch system, such as an inducible promoter as taught by Cawood, in order to initiate and optimize the expression of rev gene at the desired time for the production of the retrovirus with reasonable expectation of success.  It also would be obvious for one of ordinary skill in the art to have the nucleic acid sequences located at two different genetic loci in the genome of the cell because Cawood teaches integration of nucleic acid sequences encoding gag-pol, env and/or rev into the genome of the host cell.  It would be obvious for one of ordinary skill in the art to integrate those genes, including gag-pol, env and rev, into two different genomic loci, such as different safe harbor locus, in order to optimize the expression of those genes and to optimize production of retrovirus, such as lentivirus, from the packaging cells with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce retroviruses by introducing a retroviral transfer vector comprising 5’ and 3’ retrovirus LTRs and a retrovirus packaging signal and a retroviral rev gene into a retroviral packaging cell comprises retroviral env and gag-pol genes stably integrated into its genome as taught by Cawood with reasonable expectation of success.

Response to arguments:
Applicant argues that independent claims 2 and 6 recite that the nucleic acid sequences encoding env and rev are in reverse orientation relative to one another.  Independent claim 3 recites that the nucleic acid sequences encoding gag-pol, env and rev are in alternating orientation relative to one another.  Cawood does not disclose these arrangements (Remarks, p. 10).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632